[Cite as In re Kerr, 2010-Ohio-6700.]


                                              Court of Claims of Ohio
                                                 Victims of Crime Division
                                                                         The Ohio Judicial Center
                                                               65 South Front Street, Fourth Floor
                                                                            Columbus, OH 43215
                                                                    614.387.9860 or 1.800.824.8263
                                                                               www.cco.state.oh.us



IN RE: EVERETT D. KERR


EVERETT D. KERR

            Applicant


 Case No. V2010-50159

Commissioners:
Lloyd Pierre-Louis, Presiding
Karl C. Kerschner
Randi M. Ostry

ORDER OF A THREE-
COMMISSIONER PANEL

          {¶1}On January 22, 2008, the applicant, Everett Kerr, filed a compensation
application as the result of being seriously injured in a hit-skip motor vehicle incident
which occurred on July 20, 2007. On May 19, 2008, the Attorney General issued a
finding of fact and decision determining all the jurisdictional requirements had been met
to qualify the applicant as a victim of criminally injurious conduct. However, all medical
expenses incurred were reimbursed by Medicaid, a readily available collateral source
and the applicant had failed to supply adequate documentation that he incurred
replacement services loss.
          {¶2}On September 30, 2008, the applicant filed a supplemental compensation
application.     On March 6, 2009, the Attorney General issued a finding of fact and
decision based upon the supplemental compensation application, denying the
applicant’s claim based upon lack of documentation.
          {¶3}On August 5, 2009, the applicant filed a second supplemental
compensation application. On September 18, 2009, the Attorney General again issued
a finding of fact and decision granting an award of reparations in the amount of $249.00,
Case No. V2010-50159                      - 2 -                                 ORDER


for services rendered by United Ambulance Services.          On October 7, 2009, the
applicant submitted a request for reconsideration. On February 3, 2010, the Attorney
General rendered a Final Decision finding a modification of the decision rendered on
September 18, 2009 was not required. On February 11, 2010, the applicant filed a
notice of appeal from the February 3, 2010 Final Decision of the Attorney General.
Hence, a hearing was held before this panel of commissioners on May 5, 2010.
        {¶4}The parties related that an agreement had been reached in this case. The
Attorney General recounted that this case involved the failure to use a readily available
collateral source. However, upon further investigation, review, and the significance of
the applicant’s injuries the Attorney General now agrees to pay the outstanding
ambulance bills in question in the amount of $4,008.56.       Accordingly, the Attorney
General requests the claim be remanded for payment. The applicant expressed no
objection to the agreement and the hearing was concluded.
        {¶5}From review of the file and with full and careful consideration given to the
agreement of the parties presented at the hearing, we find the applicant has incurred
additional allowable expense in the amount of $4,008.56. Therefore, the February 3,
2010 Final Decision of the Attorney General is modified.
        IT IS THEREFORE ORDERED THAT
        {¶6}1) The February 3, 2010 decision of the Attorney General is MODIFIED to
render judgment in favor of the applicant in the amount of $4,008.56;
        {¶7}2) This claim is remanded to the Attorney General for payment of the
award in accordance with this order;
        {¶8}3) This order is entered without prejudice to the applicant’s right to file a
supplemental compensation application, within five years of this order, pursuant to R.C.
2743.68;
Case No. V2010-50159                                - 3 -                            ORDER


            {¶9}4) Costs are assumed by the court of claims victims of crime fund.




                                                      _______________________________________
                                                      LLOYD PIERRE-LOUIS
                                                      Presiding Commissioner



                                                      _______________________________________
                                                      KARL C. KERSCHNER
                                                      Commissioner



                                                      _______________________________________
                                                      RANDI M. OSTRY
                                                      Commissioner

ID #I:\VICTIMS\2010\50159\V2010-50159.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Harrison County Prosecuting Attorney and to:


Filed 7-2-10
Jr. Vol. 2275, Pgs. 201-203
Sent to S.C. Reporter 8-5-11